Citation Nr: 1436835	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-43 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for thoracic spine arthritis and, if so, whether service connection for a thoracic spine disorder is warranted.  

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to a rating in excess of 20 percent for chronic low back strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to December 1991 and from January 2004 to June 2005, with subsequent service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  At such time, the Veteran waived agency of original jurisdiction (AOJ) of the evidence received since the issuance of the June 2011 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly associated evidence.

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the June 2014 hearing transcript and a May 2014 VA examination report, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of an increased rating for chronic low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in October 2008, the RO denied the Veteran's claim of entitlement to service connection for thoracic spine arthritis.  

2.  Evidence added to the record since the final October 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the last final decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for thoracic spine arthritis.  

3.  Resolving all doubt in her favor, thoracic spondylosis and arthritis are related to the Veteran's military service.

4.  Resolving all doubt in her favor, cervical spondylosis and cervicalgia are related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied service connection for thoracic spine arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)].

2.  New and material evidence has been received to the claim of entitlement to service connection for thoracic spine arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for establishing service connection for thoracic spondylosis and arthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.102, 3.303 (2013).  

4.  The criteria for establishing service connection for cervical spondylosis and cervicalgia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.102, 3.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen a Previously Denied Claim

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for thoracic spine arthritis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

By way of background, the Veteran filed her original claim for entitlement to service connection for thoracic spine arthritis in April 2008.  In July 2008, the RO denied the Veteran's claim.  In July 2008, the Veteran submitted a statement explaining that she missed a scheduled VA examination because she was training with the National Guard and requested that the VA examination be rescheduled.  The Veteran underwent a VA examination in August 2008, and the RO issued a rating decision in October 2008 again denying the Veteran's claim for service connection for thoracic spine arthritis.  

At the time of the October 2008 rating decision, the evidence of record included the Veteran's service treatment records, post-service VA and private treatment records, and statements from the Veteran.  The RO denied the Veteran's claim for service connection for arthritis of the thoracic spine on the basis that was there was no evidence that such disorder was related to her military service, or evidence of arthritis within the one-year presumptive period after service.   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In October 2008, the Veteran was advised of the decision and her appellate rights.  However, no further communication regarding her claim of entitlement to service connection for thoracic spine arthritis was received until February 2010, when VA received her application to reopen such claim.  Therefore, the October 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for thoracic spine arthritis was received prior to the expiration of the appeal period stemming from the October 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the October 2008 rating decision includes VA treatment records dated from February 2009 to July 2012; private treatment records dated from June 2010 to August 2010; VA examinations, specifically one dated August 2011 which indicates that the Veteran's thoracic spine disability began seven years prior; and Army Physical Disability Evaluation documentation noting the Veteran's medical retirement.  Specifically, a January 2011 memorandum documented a determination that the Veteran's thoracic spondylosis occurred in the line of duty.  Additionally, the Veteran provided testimony at a June 2014 hearing which indicated that her thoracic disorder began at the same time as her lumbar spine disability, while training in Kuwait in 2005.  

In this regard, the Board notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, while additional evidence from the service department was received, to specifically include the relevant Army Physical Disability Evaluation documentation, after the issuance of the October 2008 rating decision, such do not fall within the meaning of 38 C.F.R. § 3.156(c) as they were not in existence at the time of the October 2008 rating decision.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence suggests that the Veteran's thoracic spine disorder began while she was serving on active duty.  As the Veteran's claim for service connection for a thoracic spine disorder was previously denied based on a lack of evidence showing an in-service injury or disease related to her thoracic spine and the newly received evidence addresses such, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claim and raising a reasonable possibility of substantiating such claim, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for arthritis of the thoracic spine is reopened.  

II.  Service Connection Claims

As the Board's decision to grant service connection for thoracic spondylosis and arthritis, and cervical spondylosis and cervicalgia herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran testified that her cervical and thoracic spine disorders began during her military service.  For the below reasons, the Board resolves all doubt in her favor and finds that her cervical and thoracic spine disorders began during military service. 

VA treatment records contain June 2010 x-rays revealing degenerative changes in the thoracic spine and cervical spasm with calcification in the right side of the neck.  Assessment included neck pain as well as degenerative disc disease and spondylosis of the thoracic spine.  Similarly, a January 2011 Statement of Medical Evaluation and Duty Status found that the Veteran had cervical spondylosis, thoracic spondylosis, and cervicalgia.

Moreover, such January 2011 Statement of Medical Evaluation and Duty Status determined that such disorders were incurred in the line of duty as a result of the Veteran's participation in Operation Iraqi Freedom.  The Medical Board noted that she returned from deployment in 2005 with back pain and began receiving treatment at that time.  The Board notes that pursuant to 38 C.F.R. § 3.1(m), a service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  As explained below, the Board finds that the service department finding that the Veteran's cervical and thoracic spine disorders were incurred in the line of duty is not patently inconsistent with the evidence of record or the requirements of VA laws and, therefore, such a finding is binding in this case.  

In this regard, the Board acknowledges that the Veteran's service treatment records are silent for any complaints, diagnoses, or treatment referable to cervical and thoracic spine disorders.  However, in an April 2005 post-deployment health assessment, the Veteran noted that she had back pain.  An April 2006 VA examination report noted the Veteran had pain mainly in her upper lumbar spine, which may generally refer to the thoracic spine.  In April 2008, the Veteran reported to a VA treatment facility that she had back pain since 2005 which radiated from her low back up into her neck.  A private physical therapy note dated July 2010 reported the Veteran's back pain complaints began five or six years prior.  The Veteran described pain from her neck down to her lumbar spine with her chief complaint including the thoracic region.  

Additionally, the he August 2011 VA examination report noted the Veteran's report that her cervical and thoracic spine conditions had existed for seven years.  In an August 2012 statement, the Veteran noted that the problems with her back, to include arthritis of her back and her cervical spine condition, began when she returned from overseas duty and that she received treatment for these conditions ever since that time.  Finally, the Veteran testified competently and credibly at the June 2014 hearing before the undersigned Veterans Law Judge that she experienced pain in her entire spine, including the cervical and thoracic spine, beginning as soon as she got back from deployment.  She further reported that an injury she suffered in service injured not just her lumbar spine, for which she is service-connected, but her cervical and thoracic spine as well.  She reported consistent pain in her neck and upper back since that initial injury.  

After careful review of the Veteran's claims file, the Board finds that there are no negative medical nexus opinions of record.  While there is nothing noted in service in reference to the Veteran's cervical or thoracic spine, the Board finds that the Veteran has competently and credibly testified to the onset of her cervical and thoracic disorders during military service and the continuity of symptomatology associated with such disorders. 

The Board notes that lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within her realm of personal knowledge but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Throughout the course of her communications with VA, the Veteran has consistently maintained that her cervical and thoracic spine conditions have chronically continued since returning from deployment.  Additionally, the Board finds the Veteran's statements have been consistent in relating her cervical and thoracic spine conditions to her military service and the presence of symptoms related thereto since 2006.  Furthermore, the Board again notes that, in April 2008, the Veteran reported to her local VA facility back pain throughout her spine and into her neck since 2005.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Thus, the Board finds that service connection is warranted for the Veteran's thoracic spondylosis and arthritis, and cervical spondylosis and cervicalgia as the evidence of record is not patently inconsistent with the "line of duty" determination made in this case.  In this regard, despite the absence of service treatment records documenting a cervical or thoracic spine condition in service, the Veteran has competently and credibly testified to the onset of symptoms associated with her cervical and thoracic spine as well as the continuity of such symptomatology following her separation from service.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for thoracic spondylosis and arthritis, and cervical spondylosis and cervicalgia is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for thoracic spine arthritis is reopened.  

Service connection for thoracic spondylosis and arthritis is granted.

Service connection for cervical spondylosis and cervicalgia is granted.  


REMAND

With respect to the Veteran's claim for an increased rating for her service-connected chronic low back strain, although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that remand is necessary to obtain an addendum VA medical opinion addressing the neurological impairments related to the Veteran's low back disability.  In this regard, the Veteran submitted an August 2012 statement noting bladder problems related to her back.  Furthermore, during the June 2014 hearing, the Veteran testified that she intermittently had bladder control issues with some leakage.  She further reported experiencing giving way in her legs when walking with the right leg worse than the left.  The Veteran underwent a VA examination for her low back condition in May 2014.  The examiner noted that the Veteran did not have any neurologic abnormalities related to the thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  However, the examiner provided no further detail.  The Board finds that a more detailed opinion is necessary from the VA examiner, in light of the Veteran's statements with respect to neurological symptoms related to her low back condition.  

Furthermore, the Board notes that the Veteran testified at the June 2014 hearing that she saw a chiropractor for her low back condition.  A review of the record reveals that these records have not been obtained.  Thus, on remand, the Veteran should be contacted to provide the necessary information and authorization so that these records can be obtained.  

Finally, the Board notes that on remand the AOJ should reconsider the rating provided for the Veteran's service-connected chronic low back strain in light of her newly service-connected thoracic spondylosis and arthritis as these conditions are rated together under the Diagnostic Code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (dividing spinal disabilities into "cervical" and "thoracolumbar" spine conditions).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to her service-connected low back disability, specifically treatment received from the chiropractor referred to at the June 2014 hearing.  Thereafter, all identified records should be obtained.  

For private treatment records, if she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and her representative and afford her an opportunity to submit any copies in her possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and her representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the May 2014 VA examiner who examined the Veteran's back.  The claims file and a copy of this Remand must be made available to the examiner.  If the May 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran for this service-connected low back condition is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner should review the record, to specifically include the Veteran's August 2012 statement and June 2014 hearing testimony regarding neurological symptoms related to her low back.  Following a review of these statements, the examiner should address whether the Veteran experiences any neurological impairments, to include bladder impairment and bilateral lower extremity weakness, related to her service-connected chronic low back strain.  

In providing the requested opinion, the examiner must provide a detailed rationale for all conclusions reached.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the record.  The AOJ should specifically reconsider the rating provided for the Veteran's service-connected chronic low back strain in light of her newly service-connected thoracic spondylosis and arthritis as these conditions are rated together under the Diagnostic Code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (dividing spinal disabilities into "cervical" and "thoracolumbar" spine conditions).  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


